 

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page | of 3___ Pages

Bs
UNITED STATES DISTRICT Court i Lt 9
for the FEB2 1 1120

Eastern District of California ,, ois rac COURT
ean ie RS aC OF CALIF
o TT CLEAR

Case No. 1:20-cr-00016 DAD BAM

 

 

UNITED STATES OF AMERICA,

Vv.

Ne Se ee”

EDUARDO GARCIA

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: United States District Courthouse
Place

2500 Tulare Street, Fresno CA 93721

 

 

on April 13, 2020 at 2:00 p.m. in Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto _

Date and Time
If blank, defendant will! be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

DELAYED RELEASE UNTIL
FEBRUARY 27, 2020 @ 9:00 AM

 
 

AQ 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [2] of [3] Pages

GARCIA, Eduardo
Doc. No. 1:20-CR-00016-DAD-BAM

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

MW (6) The defendant is placed in the custody of:
Name of person or organization Nereyda Estrada
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b}.to use every effort to assure the appearance of the

defendant at all scheduled cgfirt proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
release or disappears.

 

 

SIGNED: _
/ CUSTODIAN
M (7) The defendant t:

ca (a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

wi (b) report via telephone to the Pretrial Services Agency immediately following your release from custody;

4 (c) travel restricted to Eastern District of California, unless otherwise approved in advance by PSO,

“i (d) report any contact with law enforcement to your PSO within 24 hours;

MI (e) cooperate in the collection of a DNA sample;

wl (f) participate in the substance abuse treatment program at WestCare inpatient facility, and comply with all the rules and
regulations of the program as directed by program staff and Pretrial Services; You must remain at the inpatient facility
until released by the PSO; A responsible party, approved by Pretrial Services, must escort you to all required court
hearings and escort you back to the inpatient facility upon completion of the hearing;

ral (g) not associate or have any contact with your co-defendant unless in the presence of counsel or otherwise approved in
advance by the PSO;

(h) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other dangerous
weapon; additionally, you must provide written proof of divestment of all firearms/ammunition currently under your
control;

4 (i) submit to drug or alcohol testing as approved by the PSO. You shall pay all or part of the costs of the testing services
based upon your ability to pay, as determined by the Pretrial Services Officer;

wl (j) refrain from any use of alcohol or any use of a narcotic drug or other controlled substance without a prescription by a
licensed medical practitioner, and you must notify Pretrial Services immediately of any prescribed medication(s).
However, medicinal marijuana prescribed and/or recommended may not be used;

(k) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of release, the
following sum of money or designated property: A $2,000 cash bond;

(1) surrender your passport to the Clerk, United States District Court, and you must not apply for or obtain a passport or any

; other travel documents during the pendency of this case;

1 (m) upon successful completion of WestCare you must reside at an address approved by Pretrial Services and you must not
change your residence or absent yourself from this residence for more than 24 hours without the prior approval of the
PSO;

I (n) upon successful completion of WestCare, you must participate in a program of medical or psychiatric treatment, including
treatment for drug or alcohol dependency, as approved by the PSO; you must pay all or part of the costs of the counseling

, services based upon your ability to pay, as determined by the PSO; , ,

w (o) appear for a Bail Review hearing on April 13, 2020 at 2:00 p.m;

1 (p) _ participate in the following Location Monitoring program component and abide by all the requirements of the program,
which will include having a location monitoring unit installed in your residence and a radio frequency transmitter device
attached to your person. You must comply with all instructions for the use and operation of said devices as given to you
by the Pretrial Services Agency and employees of the monitoring company. You must pay all or part of the costs of the
program based upon your ability to pay as determined by the PSO. HOME DETENTION: You must remain inside your
residence at all times except for employment; education; religious services; medical, substance abuse, or mental health
treatment; attorney visits; court appearances; court-ordered obligations; or other activities pre-approved by the PSO; and,

USMS SPECIAL INSTRUCTIONS:

wi (q) have your release on bond delayed until February 27, 2020 at 9:00 a.m., at which time you will be released by Fresno

County Jail staff into the custody of your mother, Nereyda Estrada or a responsible party as approved by Pretrial Services,
for immediate transportation to WestCare Inpatient facility. .

 
 

AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page 3 of 3 Pages

ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: f2(9( J PRED GaAreaya,

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

 

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i2., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both,

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions

set forth above.
% Cbg Partin

Defendant's Signature

Directions to the United States Marshal

( LJ) The defendant is ORDERED released after processing.

pas «2 -21- QD be KOE

Judicial Officer's Signature

Sheila K. Oberto, United States Magistrate Judge
Printed name and title

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL

 
